Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 1 of 57



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                       CASE NO. 16-25378-CIV-MORENO/GOODMAN

    CLUB MADONNA, INC.,

          Plaintiff,
    v.

    CITY OF MIAMI BEACH,

          Defendant.
    _____________________________/

                   REPORT AND RECOMMENDATIONS ON DEFENDANT’S
                      RENEWED MOTION TO DISMISS COMPLAINT

         Club Madonna, Inc. (“Club Madonna” or the “Club”), a liquor-free adult club

   featuring fully-nude female dancers, filed suit against the City of Miami Beach (the

   “City”). The lawsuit concerns administrative action taken by the City against Club

   Madonna, including an emergency closure of Club Madonna, and a subsequent

   ordinance that was enacted after police discovered that a thirteen-year-old girl, who was

   a victim of sex trafficking, was dancing at Club Madonna. United States District Judge

   Federico A. Moreno dismissed all counts of Club Madonna’s complaint. [ECF No. 33]. On

   appeal, the Eleventh Circuit affirmed in part and reversed and remanded in part as to

   Counts VII-IX, XI, and XIII-XVI.

         The City filed a renewed motion to dismiss the remaining counts. [ECF No. 81].

   Club Madonna filed a response in opposition and the City filed a reply. [ECF Nos. 82; 85].
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 2 of 57



   Judge Moreno referred to the Undersigned all rulings on pretrial, non-dispositive matters

   and a Report and Recommendations on all dispositive matters. [ECF No. 77]. 1 The

   Undersigned held a hearing on the motion to dismiss on October 4, 2019 and directed the

   parties to submit post-hearing memoranda on a discrete issue raised by the City during

   the hearing. [ECF Nos. 93; 94].

            For the reasons stated below, the Undersigned respectfully recommends that the

   District Court grant in part and deny in part the City’s renewed motion to dismiss Club

   Madonna’s complaint. Specifically, the Undersigned respectfully recommends that the

   District Court grant the motion to dismiss as to: Counts VII and VIII (First Amendment

   violations), Count IX (Equal Protection “Class of One,” but allow Club Madonna to

   amend), Count XI (Contract Clause), Count XIV (preemption by FLSA), and Count XV

   (preemption by state law); and deny the motion to dismiss as to: Count XIII (preemption

   by federal immigration law) and Count XVI (Fourth Amendment violation).

       I.      Background and Procedural History

            In December 2016, Club Madonna filed its complaint alleging constitutional

   violations relating to the City’s emergency closure of Club Madonna after the discovery




   1
          Judge Moreno referred all pretrial proceedings to the United States Magistrate
   Judge Lauren F. Louis. [ECF No. 77]. Judge Louis later recused, and the case was
   reassigned to United States Magistrate Judge Chris M. McAliley. [ECF No. 86].
   Subsequently, Judge McAliley recused. [ECF No. 87]. The case was then reassigned to the
   Undersigned. [ECF No. 87].


                                               2
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 3 of 57



   of an underage dancer and the ordinance passed by the City in response to the discovery

   of the underage dancer. [ECF No. 1]. The City filed a motion to dismiss, arguing that Club

   Madonna’s claims were not ripe, were moot, or failed on the merits. [ECF No. 16]. Judge

   Moreno granted the motion to dismiss, finding that the claims relating to the recently-

   passed ordinance were not ripe and that the remaining counts relating to the emergency

   closure failed to state a cause of action. [ECF No. 33]. Club Madonna appealed the order

   granting the motion to dismiss to the Eleventh Circuit, which was assigned Case No. 17-

   13934 by the Eleventh Circuit. [ECF Nos. 34; 35].

          While the appeal on the order granting the motion to dismiss was pending, the

   City filed a motion for attorney’s fees, which was referred to Judge Louis. [ECF Nos. 46;

   51]. Judge Louis held a hearing on the motion and issued a Report and

   Recommendations, recommending that the motion for attorney’s fees be denied. [ECF

   Nos. 60; 63]. Judge Moreno overruled Judge Louis’s Report and Recommendations and

   on August 24, 2018 entered an order granting the City’s motion for attorney’s fees, finding

   that the Complaint was filed in bad faith and “[e]ven absent bad faith, the City is entitled

   to attorneys’ fees because it was the prevailing party and all counts were raised

   frivolously.” [ECF No. 67, p. 4].

          Specifically, Judge Moreno found that, even though the City need not show bad

   faith to be entitled to attorney’s fees under 42 U.S.C. § 1988, “the Court nonetheless finds




                                                3
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 4 of 57



   that the Complaint was filed in bad faith for a few reasons.” Id. at p. 2. Judge Moreno

   stated that:

          First, the claims were brought in bad faith because it was the second time
          they were alleged against the City. Plaintiff first brought this lawsuit
          challenging the same 17-day suspension of Plaintiff’s licenses in 2014,
          before voluntarily dismissing it. Second, the bad faith was underscored at
          the hearing before Magistrate Judge Louis where Plaintiff suggested that it
          was in dispute whether a thirteen year old girl danced nude at the Club in
          January 2014. The City submits that Plaintiff was aware in 2014—based on
          criminal investigations and the Club’s own responses to interrogatories and
          admissions—that the girl dancing at the Club was indeed thirteen years old.
          See generally D.E. 62. The City further relies on a trial transcript taken June
          28, 2018, from the Eleventh Judicial Circuit Court of Florida, where the
          Club’s owner, Leroy Griffith, admits under oath that a child danced nude
          at the Club. See D.E. 64 Ex. 1. The issue of whether an underage girl danced
          nude at the Club was not hotly disputed in this litigation, because the Club
          knew that was the case in 2014, as evinced by the public records—e.g., 2014
          Criminal Complaint and Arrest Affidavit, and the City of Miami Police
          Department Report of Investigation—attached to the City’s Notice of
          Supplemental Filing. (D.E. 62). Accordingly, the City has met its burden in
          showing that the Complaint was filed in bad faith.

   Id. at pp. 2-3.

          Further, Judge Moreno found that Counts I-VI of Club Madonna’s complaint

   (relating to the emergency closure of Club Madonna) were frivolous and that the Court

   did not need to reach the issue of whether the City was the prevailing party as it related

   to Counts VII-XVI (dealing with the newly-enacted ordinance) because he had “already

   found that all the claims were brought in bad faith;” and even if there was no bad faith,

   the City still prevailed on some of its claims. Id. at p. 4.




                                                  4
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 5 of 57



          Finally, Judge Moreno found that “Counts VII-XVI are frivolous because the

   claims were brought before the Club was ever threatened with enforcement under the

   City’s ordinances. In essence, the City was forced to undertake the cost of defending the

   ordinances at issue before a case or controversy existed.” Id.

          When Judge Moreno issued his order granting the City’s motion for attorney’s

   fees, the appeal on the motion to dismiss was still pending. The City pursued an appeal

   of the fees order, but the Eleventh Circuit (on November 28, 2018) dismissed that appeal,

   sua sponte, for lack of jurisdiction. The fees order did not determine the amount of the fees

   award, which means it was not a final order. Therefore, the Eleventh Circuit determined

   that it lacked jurisdiction over the appeal of the fees order and dismissed the appeal.

          On October 25, 2018, before the dismissal of the appeal on the fees order, the City

   filed a “Notice of Supplemental Authority,” in the Eleventh Circuit case, Case No. 17-

   13934. This submission to the Eleventh Circuit attached Judge Moreno’s attorney’s fees

   order finding bad faith, with a cover letter stating that “such bad faith warrants summary

   dismissal of this appeal without oral argument.” Club Madonna, Inc. v. City of Miami Beach,

   United States Court of Appeal for the Eleventh Circuit, Case No. 17-13934, Notice of

   Supp. Authority, p. 2.

          On October 30, 2018, Club Madonna filed a motion to strike the notice of

   supplemental authority because it was not actually supplementary binding authority.




                                                5
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 6 of 57



   [ECF No. 99-1]. 2 The City filed a 14-page response in opposition to the motion to strike,

   stating that the attorney’s fees order is a significant development in the case and

   requested that the Eleventh Circuit take into consideration the district court’s finding that

   Club Madonna’s claims had been filed in bad faith, and also that the Eleventh Circuit

   could take judicial notice of the documents establishing that the thirteen-year-old had in

   fact danced at Club Madonna. [ECF No. 99-2].

          On November 8, 2018, oral argument was held by the Eleventh Circuit regarding

   the order granting the City’s motion to dismiss. Almost three weeks later, the Eleventh

   Circuit dismissed the separate attorney’s fees award, which was based on the bad faith

   finding.

          Approximately six and a half months after that, on May 24, 2019, the Eleventh

   Circuit issued its opinion affirming in part and reversing and remanding in part the order

   granting the City’s motion to dismiss. That same day, on May 24, 2019, the Eleventh

   Circuit issued a one-sentence order stating that Club Madonna’s Motion to Strike

   Appellee’s Supplemental Authority was denied as moot.

          On June 24, 2019, the Eleventh Circuit issued its mandate to the district court. [ECF

   No. 74]. The Eleventh Circuit reversed and remanded to the district court for further

   proceedings Counts VII-IX, XI, and XIII-XVI, which relate to the constitutionality of the




   2
           At the hearing on the motion to dismiss, the Undersigned ordered the parties to
   file copies of these submissions on CM/ECF in this case. [ECF No. 94].
                                                6
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 7 of 57



   ordinance passed by the City following the incident. The Eleventh Circuit found that

   Counts VII-IX, XI, and XIII-XVI are all ripe for review. As it related to Club Madonna’s

   preemption claims (Counts XIII, XIV, and XV), the Eleventh Circuit found that “[f]urther

   factual development cannot assist in resolution of these facial challenges, which raise

   purely legal issues.” [ECF No. 74, p. 17]. Similarly, the Eleventh Circuit found that Club

   Madonna’s First Amendment, Equal Protection, and Contract Clause claims (Counts VII,

   VIII, IX, and XI) “require no more factual development to be ripe for review.” Id. at pp.

   15-16. And finally, the Eleventh Circuit found that Count XVI is also fit for review and

   “presents purely legal questions.” Id. at pp. 16-17.

          The City then filed its renewed motion to dismiss the surviving counts. [ECF No.

   81]. The City argues that the complaint is subject to dismissal (1) based solely on Judge

   Moreno’s finding in the order granting attorney’s fees that Club Madonna’s complaint

   was filed in bad faith, and (2) because the surviving counts, regardless of the bad faith

   finding, fail on the merits.

          In sum, Club Madonna alleges in the surviving counts that the Human Trafficking

   Ordinance, Chapter 18, Article XVI, (the “Ordinance”) enacted by the City in response to

   the discovery of the underage dancer, violates the Contract Clause, the Supremacy

   Clause, the First, Fourth, and Fourteenth Amendments of the United States Constitution,

   and is also preempted under a variety of state and federal laws. These surviving counts

   are discussed further in the analysis section below.


                                                7
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 8 of 57



          Club Madonna’s complaint provides the following background information,

   which is incorporated to all of the surviving counts. 3

             •   Plaintiff owns and operates a nonalcoholic beverage establishment in
                 Miami Beach that features performances by dancers in the nude. The dance
                 provided by Plaintiff is a form of non-obscene, constitutionally protected
                 expression that is presumptively protected by the First Amendment to the
                 United States Constitution. [ECF No. 1, ¶ 12].

             •   Plaintiff has presented nude erotic entertainment at this location for over
                 twenty years. Prior to Plaintiff operating a nude entertainment facility at
                 this location, other corporations provided similar entertainment. Said
                 location has been the site of nude entertainment for approximately the past
                 forty years. Id. at ¶ 15.

             •   Plaintiff has a substantive property right in the continuation of its existing
                 business and in the permits issued to that business. Id. at ¶ 16. Florida law
                 recognizes and protects Plaintiff’s substantive property rights in its existing
                 business and in the permits issued to that business. Id. at ¶ 17.

             •   Plaintiff’s business falls within the definition of a “nude dancing
                 establishment” under Article V, §142-1271 of the Miami Beach Code of
                 Ordinances. Id. at ¶ 18.

             •   Plaintiff’s business is regulated by Chapter 18, Article XVI of the Miami
                 Beach City Code which imposes record-keeping obligations on “Nude
                 Dance Establishments” and regulates the employment contracts of such
                 businesses. Id. at ¶ 20.

             •   Unfortunately, and without the knowledge of the Plaintiff or its principal,
                 it appears that a minor may have gained entry into Plaintiff’s business
                 under false pretenses and may have performed several times during the last
                 week of 2013 and into the first week of 2014. Plaintiff does not concede that
                 a minor actually performed at Plaintiff’s business. Id. at ¶ 24.


   3
        The facts in the background section are from Club Madonna’s complaint and are
   deemed to be true for purposes of ruling on the City’s motion to dismiss.


                                                8
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 9 of 57



            •   On January 6, 2014, a search warrant was issued and executed at Club
                Madonna for evidence of violations of § 787.06(3)(h), Florida Statutes
                (Commercial Sexual Exploitation of a Minor Under 15 years of Age);
                § 796.03, Florida Statutes (Procuring Person Under the Age of 18 for
                Prostitution); § 796.05, Florida Statutes (Deriving Support from the
                Proceeds of Prostitution); § 827.04, Florida Statutes (Contributing to the
                Delinquency of a Minor); and § 787.03, Florida Statutes (Interference with
                Child Custody). Id. at ¶ 25.

            •   No principal, officer, manager or employee of Club Madonna has been
                charged with any of the offenses stated above. Id. at ¶ 27. Club Madonna
                cooperated with law enforcement during their investigation. Id. at ¶ 28.
                Plaintiff undertook immediate remedial measures upon learning that an
                underage performer may have appeared in the establishment. Id. at ¶ 29.

            •   In response to the allegations that an underage performer had danced at
                Plaintiff’s establishment, the City enacted Chapter 18, Article XVI (Nude
                Dance Establishments), which purportedly targets human trafficking
                through the imposition of record-keeping and payment requirements
                unique to adult entertainment establishments. Article XVI consists of two
                Ordinances - ORD. No. 2015-3917 and ORD. No. 2015-3926 which were
                codified as §18-913, §18-914 and §18-915. Id. at ¶ 63.

            •   The City did not impose similar regulations on any other industry, business
                or trade despite widespread information that human trafficking occurred
                in such other industries, including hotels and other hospitality businesses.
                Id. at ¶ 64. Because Plaintiff operates the only nude dancing establishment
                in Miami Beach, the regulations and penalties enacted in Chapter 18, Article
                XVI apply to only one citizen in the community: Club Madonna. Id. at ¶ 65.

            •   The City enacted Article XVI for an unconstitutional purpose; to-wit: to
                punish the Plaintiff individually and to provide a means of putting Plaintiff
                out of business because of the City’s objection to the expressive components
                of Plaintiff’s dance entertainment and personal animosity towards
                Plaintiff’s principal, Leroy Griffith. Id. at ¶ 67.

            •   At the enactment hearings, the City addressed only the alleged violations
                at Plaintiff’s establishment and did not consider underage performances or
                human trafficking at any other establishment or in any other industry.
                Plaintiff’s business was singled out for condemnation despite widely-
                                              9
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 10 of 57



                 available evidence showing that human trafficking is rare in adult
                 businesses, but common in other establishments in tourist areas (such as
                 hotels and restaurants). Id. at ¶ 68.

             •   During the enactment proceedings for the Ordinances comprising Article
                 XVI, a majority of the City Commission, and a majority of the
                 Commissioners voting for the subject Ordinances, specifically stated that
                 they intended to use the Ordinance as a means of closing Plaintiff’s
                 business. In particular, the Commissioners stated that they desired to
                 impose extravagantly high civil penalties as a means of driving Plaintiff out
                 of business: “I think we can all agree that we can multiply those fines by ten
                 for each of them. What do you think, $25,000 for the first offense…?”
                 Commissioner Ed Tobin (November 21, 2014 public hearing).
                 Commissioner Micky Steinberg’s comments at the same hearing show the
                 City’s true intent in enacting this legislation: “Listen, I would love not to
                 even have them in business.” Id. at ¶ 69.

         Further, Club Madonna attached a copy of the Ordinance, Chapter 18, Article XVI,

   as Exhibit “B” to its complaint, which provides in part:

         Sec. 18-913. - Proof of identification for workers and performers, and shift
         logs required.

         All nude dance establishments as defined in section 142-1271 of the city
         Code, and as such section may be amended from time to time, must:

         (1) Require any worker or performer entering the nude dance establishment
         to provide proof of an original, lawfully issued state or federal photo
         identification, and one additional form of identification that confirms he or
         she is:

                 (a) Eighteen years of age or older; and

                 (b) Is either a U.S. Citizen, legal resident, or otherwise legally
                 permitted to be employed within the United States of America.

         (2) Confirm that the person is working or performing of his or her own
         accord and is not being forced or intimidated into working or performing


                                               10
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 11 of 57



         at the nude dance establishment. The confirmation as set forth within this
         subsection shall be pursuant to, and in compliance with subsection (4); and

         (3) Maintain copies of those documents required in subsection (1) and (2)
         herein, and those documents must at all times be on the premises of the
         nude dance establishment for the duration the worker or performer is
         employed, hired or contracted at, or is permitted to work or perform at the
         nude dance establishment; and

         (4) Verify the accuracy of those documents required in subsection (1) and
         (2) by preparing and retaining a sworn statement from the owner or
         manager of the nude dance establishment confirming that the individual
         performer is at least 18 years of age, is performing of her or his own accord,
         and is not being forced or intimidated into performing or working; and

         (5) Maintain a check in/check out procedure and log whereby the
         documents referenced in subsection (1) are presented by the worker or
         performer upon entering the nude dance establishment, and the worker or
         performer logs in upon entering and logs out prior to exiting the nude
         dance establishment. The log shall indicate:

                (a) The name(s) of the manager(s) of the nude dance establishment
                on duty at the time of the log in and log out;

                (b) The worker or performer’s actual name; a unique identifier, if any
                (e.g., employee number or stage name); the job title or role at the
                nude dance establishment (e.g., performer, employee, server,
                bartender); the log in and log out times; and

                (c) The manager who confirmed that the identifications referenced
                in subsection (1) were inspected and verified.

         The documents referenced in subsections (1) through (5) must be available
         for inspection by the city upon demand, and the nude dance establishment
         shall not refuse access to these documents for inspection by the city. No
         person shall be allowed to enter or perform at the nude dance establishment
         or who has not been presently verified consistent with those provisions
         identified within subsections 18-913(1) through (5).

   Ord. No. 2015-3917, § 1, 1-14-15.
                                              11
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 12 of 57



          Sec. 18-914. - Compensation for workers and performers.

          A nude dance establishment, as defined in section 142-127 of the city Code,
          and as such section may be amended from time to time, must:

          (1) Provide direct monetary or non-monetary compensation to any worker
          or performer at a nude dance establishment, and shall maintain
          documentary proof acknowledging that the monetary or non-monetary
          compensation was directly received by the worker or performer. The
          documentation must identify the performer or worker receiving the
          compensation, and will acknowledge that no other individual, person, or
          entity was entitled to, or received the compensation on behalf of the worker
          or performer. The nude dance establishment shall not compensate any
          worker or performer through a third-party intermediary or business entity.

                 (a) A nude dance establishment shall maintain these compensation
                 records for performers and workers, and the city shall have a right
                 to request and inspect the records for any and all workers or
                 performers at a nude dance establishment.

          (2) A worker or performer who works or performs at a nude dance
          establishment for a period of less than four days within a calendar year shall
          be exempt from this section.

   Ord. No. 2015-3917, § 1, 1-14-15; Ord. No. 2015-3926, § 1, 3-11-15.

          Sec. 18-915. - Enforcement; penalties.

          (a) Civil fine for violators. The following civil fines must be imposed for a
          violation of sections 18-913 and 18-914:

                 (1) First offense within a 12-month period must be a fine of $5,000.00;

                 (2) Second offense within a three-year period must be a fine of
                 $10,000.00;

                 (3) Third offense and subsequent offenses within a five-year period
                 must be a fine of $20,000.00.



                                               12
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 13 of 57



            (b) Enforcement. The code compliance division or the Miami Beach Police
            Department shall enforce the provisions of this section. This shall not
            preclude other law enforcement agencies or regulatory bodies from any
            action to assure compliance with this section, and all applicable laws. If an
            enforcing officer finds a violation of this section, the officer may issue a
            notice of violation to the violator. The notice of violation must inform the
            violator of the nature of the violation, amount of fine for which the violator
            is liable, instructions and due date for paying the fine, notice that the
            violation may be appealed by requesting an administrative hearing within
            ten days after service of the notice of violation, and that failure to appeal
            the violation within the ten days, shall constitute an admission of the
            violation and a waiver of the right to a hearing.

   Ord. No. 2015-3926, § 1, 3-11-15.

       I.      LEGAL STANDARD

            Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a

   complaint that fails to state a cause of action for which relief may be granted. Fed. R. Civ.

   P. 12(b)(6). In reviewing a motion to dismiss, the Court must accept the factual allegations

   as true and construe them broadly in the light most favorable to the plaintiff. See Watts v.

   Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007). When conducting this analysis, the

   Court may examine only the four corners of the complaint. St. George v. Pinellas Cnty., 285

   F.3d 1334, 1337 (11th Cir. 2002). 4




   4
           As noted in its opinion, the Eleventh Circuit considered the search warrant
   affidavit “for purposes of recounting the background facts of the case.” Club Madonna,
   Inc. v. City of Miami Beach, 924 F.3d 1370, 1379 n. 9 (11th Cir. 2019). It explained that taking
   notice was proper because “its authenticity is not in question and it is central to the claims
   at issue.” Id.
                                                 13
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 14 of 57



            “To survive a motion to dismiss, a Complaint must contain sufficient factual

   matter, accepted as true, to ‘state a claim of relief that is plausible on its face.’” Ashcroft v.

   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   Generally, “[a] pleading that states a claim for relief must contain . . . a short and plain

   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

   “[T]o survive a motion to dismiss, a plaintiff must do more than merely label his or her

   claims.” Afkhami v. Carnival Corp., 305 F. Supp. 2d 1308, 1325 (S.D. Fla. 2004) (citing Blumel

   v. Mylander, 919 F. Supp. 423, 425 (M.D. Fla. 1996)).

      II.      Analysis

               a. Dismissal for Bad Faith

            The City first argues that Club Madonna’s complaint should be dismissed because

   the suit was brought in bad faith. [ECF No. 81, p. 5]. In support, the City points to Judge

   Moreno’s Order Granting Defendant’s Motion for Attorneys’ Fees, which was based on

   his conclusion in the fees order that the complaint was filed in bad faith. [ECF No. 67].

            In response, Club Madonna argues that the law of the case doctrine requires this

   trial-level court to honor the Eleventh Circuit’s ruling “in all respects.” [ECF No. 82, p. 4].

   According to Club Madonna, the appellate court implicitly and necessarily concluded

   that the action was not filed in bad faith “or it would have dismissed the appeal as the

   City had requested.” Id. at p. 5. Club Madonna relies on case law authority holding that

   the law of the case doctrine bars relitigation of issues that were decided by the appellate


                                                  14
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 15 of 57



   court either explicitly or by necessary implication. See Schiavo v. Schiavo, 403 F.3d 1289,

   1291 (11th Cir. 2005) (“The [law-of-the-case] doctrine operates to preclude courts from

   revisiting issues that were decided explicitly or by necessary implication in a prior

   appeal.”); Klay v. All Defendants, 389 F.3d 1191, 1198 (11th Cir. 2004) (“Realizing that a

   prior decision is law of the case as to matters decided explicitly and by necessary

   implication, we find that our prior affirmation of the district court constitutes law of the

   case here . . .”); A.A. Profiles, Inc. v. City of Fort Lauderdale, 253 F.3d 576, 582 (11th Cir. 2001)

   (“Generally, the law of the case doctrine requires a court to follow what has been

   explicitly or by necessary implication decided by a prior appellate decision.”); In re Justice

   Oaks II, Ltd., 898 F.2d 1544, 1550 n.3 (11th Cir. 1990) (internal quotation marks and citation

   omitted) (emphasis added) (“While the law of the case does not bar litigation of issues

   which might have been decided but were not, it does require a court to follow what has

   been decided explicitly, as well as by necessary implication, in an earlier proceeding.”);

   see also This That And The Other Gift And Tobacco, Inc. v. Cobb Cty., Ga., 439 F.3d 1275, 1283

   (11th Cir. 2006).

          Club Madonna also urges the so-called “mandate rule” in further support of its

   argument that this Court can no longer rely on the earlier-issued fees order based on bad

   faith. The “mandate rule” represents a particular application of the law of the case

   doctrine. See Norelus v. Denny’s, Inc., 628 F.3d 1270, 1288 (11th Cir. 2010) (“The mandate

   rule is a ‘specific application of the law of the case doctrine’ requiring that ‘[a] trial court,


                                                    15
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 16 of 57



   upon receiving the mandate of an appellate court, may not alter, amend, or examine the

   mandate, or give any further relief or review, but must enter an order in strict compliance

   with the mandate.’”). It stands for the unremarkable proposition that this Court must

   honor the appellate court’s mandate in all respects. See generally Piambino v. Bailey, 757

   F.2d 1112, 1119-20 (11th Cir. 1985).

          “Appellate courts have the power to issue mandates which are commands that

   cannot be ignored. Absent a Supreme Court decision to the contrary, district courts are

   compelled to follow mandates of appellate courts.” Litman v. Mass. Mut. Life Ins. Co., 825

   F.2d 1506, 1508 (11th Cir. 1987). Given this rule, the trial court lacks discretion to not

   comply with the appellate mandate.

          “When an appellate court issues a clear and precise mandate . . . the district court

   is obligated to follow the instruction. Neither the district court nor any party is free to

   ignore the law of the case.” Winn-Dixie Stores, Inc. v. Dolgencorp, LLC, 881 F.3d 835, 839,

   843 (11th Cir. 2018) (internal citation omitted) (reversing in part district court’s judgment

   where it conflicted with Eleventh Circuit’s mandate); see also Friedman v. Mkt. St. Mortg.

   Corp., 520 F.3d 1289, 1294 (11th Cir. 2008) (stating that district court must “enter an order

   in strict compliance with the mandate” and finding prior determination of Eleventh

   Circuit precluded district court from revisiting issue when case was remanded).

          Recognizing that the Eleventh Circuit’s opinion did not specifically mention the

   bad faith finding or language about the complaint being a frivolous finding, Club


                                                16
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 17 of 57



   Madonna argues that “it must be recognized as incontestably true that the Eleventh

   Circuit decided by implication that the bad faith defense is untenable.” [ECF No. 82, p. 5

   (emphasis supplied)].

          The City, however, tries to rebut that argument by emphasizing that the appellate

   briefing did not address the merits of the counts and highlighting the absence of

   discussion in the opinion about this Court’s later determination that the case is frivolous

   and was filed in bad faith. Simply stated, the City notes that the bad faith ruling was not

   among the issues on review in the appeal.

                       i. The Hearing (On the Renewed, Post-Appeal Motion to Dismiss)

          The City took the position at the hearing that the law of the case rule is inapplicable

   because Judge Moreno’s ruling was not one decided by the appellate court. It further

   acknowledged that the district Court is free to revisit interlocutory rulings (such as the

   fees order).

          However, the City’s counsel encouraged the Undersigned to follow that earlier

   ruling under a doctrine he termed “law of the case light,” though he conceded that the

   rule could be known under different names. [ECF No. 107, pp. 39-40]. Regardless of the

   actual name or title of this doctrine, though, the City explained that it concerned scenarios

   where “you’re dealing with prior rulings that are at the same level.” Id. Moreover, the

   City explained, the doctrine frequently applies “where one judge makes a set of findings

   and a coequal judge is being asked to revisit those findings.” Id. Thus, the City argued,


                                                17
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 18 of 57



   the “law of the case light” rule means that “the subsequent judge reviewing that (e.g., a

   bad faith finding by a prior judge) tend to give it deference unless they have some

   compelling reason not to.” Id. at p. 43.

          Club Madonna’s counsel, who advised that he does a significant amount of

   appellate litigation, said that he was not familiar with the “law of the case light” concept.

   Given this dynamic, I asked the parties to brief the issue succinctly.

                    ii. The Post-Hearing Briefing

          Although the City’s memorandum [ECF No. 100] does not expressly concede that

   it found no doctrine titled “law of the case light,” it did not mention that phrase at all.

   Instead, it explained that the law of the case doctrine has two forms: (1) a “stronger” form,

   which requires a lower court to follow the higher court’s mandate concerning issues

   actually decided, either explicitly or by necessary implication; and (2) a lighter, more-

   discretionary one, when a district court reviews its own prior determination (or that of a

   coordinate court). This second type is also known as the “second branch” of the law of

   the case doctrine. Prisco v. A & D Carting Corp., 168 F.3d 593, 607 (2d Cir. 1999).

          In addition, the City recognized that the second branch of the law of the case

   doctrine does not prevent a new district judge from reconsidering an interlocutory order

   of a prior district judge under circumstances where the original judge could have

   reconsidered the order. Wilson v. Merrell Dow Pharms., Inc., 160 F.3d 625, 628 (10th Cir.




                                                18
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 19 of 57



   2002). Thus, Judge Moreno could reconsider his own, earlier-issued fees order (which

   was based on a finding of bad faith).

          However, the City’s memorandum also advances a new argument: it says that a

   magistrate judge may not review prior determinations made by a district judge in the

   same case. See Watt v. United Parcel Serv., No. C-1-03-589, 2008 WL 11353604, at *2 (S.D.

   Ohio May 13, 2008) (stating that magistrate judges are “not vested with the authority to

   reconsider the prior rulings of the district court”); Earl v. Turnbull, No. 02-0224, 2005 WL

   3178164, at *1 (D. Ala. Nov. 22, 2005) (“The magistrate judge lacks the authority to

   reconsider the district judge’s order.”).

          Therefore, the City’s theory is that I may not reconsider Judge Moreno’s bad faith

   ruling and that I am bound to follow it -- which would necessarily mean that I must issue

   a report and recommendations recommending that the remaining counts be dismissed.

          Moreover, the City argues that I should embrace and follow Judge Moreno’s

   earlier ruling (by respecting the lighter, discretionary form of the doctrine), even if I had

   authority to reconsider it, because (1) it was made on an adequate record, (2) there has

   been no material change in controlling law, (3) no newly discovered evidence is involved,

   and (4) reconsideration is not needed to avoid manifest injustice. Ellis v. United States, 313

   F.3d 636, 646-48 (1st Cir. 2002); see also United States ex rel. Petratos v. Genetech, Inc., 855

   F.3d 481, 493 (3d Cir. 2017) (finding “successor judge should not lightly overturn

   decisions of predecessor in a given case”).


                                                 19
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 20 of 57



          Club Madonna rejects as legally unsound the City’s reliance on the “second

   branch” of the law of the case doctrine because it glossed over a portion of Prisco that the

   doctrine is implicated “when a court reconsiders its own ruling in the absence of an

   intervening ruling of a higher court.” Prisco, 168 F.3d at 607 (emphasis supplied).

   Because there is an intervening higher court ruling here, Club Madonna notes, the notion

   that a Court should not reconsider its prior orders unless there is good reason to do so is

   inapposite.

          Moreover, Club Madonna also highlights the manner in which the bad faith fees

   Order was entered to bolster its view that the second branch of the law of the case doctrine

   mandates an Order adopting the earlier ruling. Specifically, Club Madonna emphasizes

   that the earlier Order awarded fees because “no litigant should have filed a case which

   was so obviously unripe.” [ECF No. 104, p. 2]. It then quoted from the earlier Order, “In

   essence, the City was forced to undertake the cost of defending the ordinances at issue

   before a case or controversy existed.” [ECF No. 67, p. 4].

          But the appellate court reversed the finding that all claims, except the Eighth

   Amendment count, were not ripe for adjudication. Thus, Club Madonna concludes,

   neither of the two branches of the law of the case doctrine constrain this District Court

   from considering the merits of the claims. According to Club Madonna, those principles

   require reconsideration of the bad faith finding.




                                               20
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 21 of 57



          Challenging the City’s reliance on the lighter branch of the doctrine, Club

   Madonna underscores the fact that the doctrine is purely discretionary and flexible (as

   opposed to being a rigid, jurisdictional barrier to reconsideration of interlocutory

   rulings). See Novick v. AXA Network, LLC, 714 F. App’x 22, 24-25 (2d Cir. 2017) (citation

   omitted) (“[T]he doctrine is discretionary and does not limit a court’s power to reconsider

   its own decisions prior to final judgment.”).

          Finally, Club Madonna disputes as “simply out of place” the City’s argument

   about a magistrate judge’s lack of authority to overturn a district judge’s decisions. [ECF

   No. 104, p. 4]. Club Madonna simply points out that the Undersigned is being asked to

   enter only a Report and Recommendations, not to reverse Judge Moreno or otherwise

   overrule his Order.

          Adopting a practical view of the procedural reality here, Club Madonna notes that

   Judge Moreno “will ultimately determine whether his earlier rulings are to be vacated to

   conform to the Eleventh Circuit’s opinion.” Id.

                   iii. Analysis of City’s Bad Faith Argument

          The Undersigned does not find that Judge Moreno’s findings in the fees Order

   about bad faith and the frivolous nature of the lawsuit to require an outright dismissal of

   Club Madonna’s remaining counts without examining the substantive merits of those

   counts.




                                               21
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 22 of 57



          First, the City has not convinced me that the Eleventh Circuit did not implicitly

   reject the City’s argument that Club Madonna’s complaint should be dismissed for bad

   faith. Before the Eleventh Circuit issued its opinion, the City filed a “Notice of

   Supplemental Authority,” attaching Judge Moreno’s attorney’s fees order finding bad

   faith, with a cover letter stating that the appeal could be dismissed on that ground alone.

   Club Madonna, Inc. v. City of Miami Beach, United States Court of Appeal for the Eleventh

   Circuit, Case No. 17-13934, Notice of Supp. Authority, p. 2. Club Madonna then filed a

   motion to strike the supplemental authority because it was not binding authority and for

   other reasons. [ECF No. 99-1]. The City filed a 14-page response in opposition to the

   motion to strike, stating that the attorney’s fees order is a significant development in the

   case and that the Eleventh Circuit could take judicial notice of the documents establishing

   that the thirteen-year-old had in fact danced at Club Madonna. [ECF No. 99-2].

          The Eleventh Circuit did not dismiss the appeal for bad faith and did not mention

   whether the case was subject to dismissal for bad faith despite the fairly extensive

   briefing. Instead, it discussed the merits in significant detail.

          Further, it is clear that the Eleventh Circuit was aware of the facts included in the

   search-warrant affidavit, as it mentions its consideration of it. [See ECF No. 74, p. 15].

          Although the Undersigned is not persuaded by the City’s argument, I am also not

   convinced by Club Madonna’s argument that the appellate court did, in fact, implicitly

   consider the bad faith argument. The issue is dicey, and the more-prudent approach


                                                 22
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 23 of 57



   would be to err on the side of caution and not just dismiss the remaining counts, without

   further analysis, based on the pre-mandate fees Order.

            Second, the Eleventh Circuit denied as moot the City’s Motion to Strike the City’s

   Supplemental Authority. It did not deny the motion on the merits. And the appellate

   court was aware of the City’s position that the appeal should be dismissed because of the

   fees Order based on bad faith.

            Third, the Eleventh Circuit could easily have affirmed the lower court’s ruling on

   the bad faith finding even if the substantive briefing did not address that post-dismissal

   Order. See Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1059 (11th Cir. 2007); see also

   Vista Mktg., LLC v. Burkett, 812 F.3d 954, 980 (11th Cir. 2016) (appellate court may “affirm

   for any reason supported by the record, regardless of whether the district court relied on

   it”). But it did not. Given that the City took specific steps to bring the post-dismissal fees

   Order to the appellate court’s attention with a request to dismiss the appeal, the Eleventh

   Circuit’s failure to affirm on that ground is surely a factor which the Undersigned can

   consider when evaluating whether the earlier bad faith ruling should be blindly adopted

   again.

            Fourth, the Undersigned deems it significant that Judge Moreno referred the

   motion to dismiss (and all other pre-trial motions) to a magistrate judge following the

   partial reversal/partial affirmance and mandate. Judge Moreno was surely aware that he

   found the lawsuit to have been filed in bad faith. If Judge Moreno intended to adopt that


                                                 23
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 24 of 57



   earlier ruling under the second branch of the law of the case doctrine, then he certainly

   did not need to arrange for a magistrate judge to evaluate the substantive arguments

   about the merits of the remaining claims. Instead, he could have been far-more efficient

   and simply entered an order dismissing the remaining counts based on the earlier fees

   Order.

            Fifth, the Eleventh Circuit remanded this case for “further proceedings,” which, in

   my view, means a substantive assessment of the remaining claims. That remand, which

   is part of the mandate, must be followed. The City has not convinced me that the mandate

   rule somehow authorizes me to not evaluate the merits of the remaining claims.

            Sixth, the Undersigned finds it troubling that Club Madonna disputed the fact that

   a thirteen-year-old danced at Club Madonna. This indiscretion, on its own, does not

   appear to rise to the level of improper conduct necessary to dismiss a complaint with

   prejudice (which is presumably what the City is seeking here; otherwise, why would it

   bother seeking dismissal if Club Madonna is given leave to amend and assert the same

   claims?). See Flaksa v. Little River Marine Const. Co., Inc., 389 F.2d 885, 887-89 (5th Cir. 1968)

   (holding that a with-prejudice dismissal is a “drastic remed[y] which should be used only

   in extreme situations”). In addition, the City is relying on an Order which found that the

   entire case was frivolous, so a without-prejudice dismissal seems fundamentally

   inconsistent with a frivolous filing.




                                                  24
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 25 of 57



          “[A] dismissal with prejudice, whether on motion or sua sponte, is an extreme

   sanction that may be properly imposed only when: (1) a party engages in a clear pattern

   of delay or willful contempt (contumacious conduct), and (2) the district court specifically

   finds that lesser sanctions would not suffice.” Betty K Agencies, Ltd. v. M/V Monada, 432

   F.3d 1333, 1337-78 (11th Cir. 2005) (internal quotation and citations omitted) (vacating

   and remanding with-prejudice dismissal); see also Warner v. Tinder, Inc., 675 F. App’x 945

   (11th Cir. 2017) (reversing and remanding with-prejudice dismissal and noting that the

   trial court did not make the necessary two findings required by Betty K Agencies).

          The Eleventh Circuit standard for dismissing a case with prejudice is high. In fact,

   findings satisfying both prongs of the Betty K Agencies rule are “essential before dismissal

   is appropriate,” and district courts “must make these findings” because “the sanction of

   dismissal with prejudice is so unsparing . . . and we strive to afford a litigant his or her

   day in court, if possible.” Abreu-Velez v. Bd. of Regents, 248 F. App’x 116, 118 (11th Cir.

   2007) (internal quotation omitted).

          Here, because Judge Moreno was considering only the City’s entitlement to

   attorney’s fees in making the bad faith finding, this two-prong finding necessary for

   dismissal with prejudice was not made in the attorney’s fees order. Further, the

   Undersigned is not now making a finding that Club Madonna has engaged in a pattern

   of willful contempt and that lesser sanctions would not suffice. See Betty K Agencies, 432

   F.3d at 1337-78.


                                               25
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 26 of 57



         Seventh, it is far from clear that the legal foundation for the earlier fees Order

   remains intact after the appellate opinion and mandate. The earlier Order explained that

   Counts VII-XVI are frivolous because they were not yet ripe, thus forcing the City to

   unnecessarily defend the ordinances before a case or controversy existed. But the

   Eleventh Circuit disagreed and held that all claims other than the Eighth Amendment

   claim in Count XII were ripe.

         Therefore, although the fees Order was not technically reversed (i.e., it was merely

   dismissed for lack of jurisdiction because it did not establish the amount of the fees), a

   portion of the rationale was rejected. The City has not presented any authority to support

   the view that a magistrate judge cannot reconsider a prior ruling of a district court judge

   in the same case, in the absence of express consent by the parties, when an appellate court

   has rejected the legal grounds on which the earlier order is based.

         Eight, because the ruling contained here is only a Report and Recommendations,

   as opposed to an actual, substantive Order, the Undersigned may well not be violating

   the “do-not-overrule-district-judges” rule for magistrate judges.

         Finally, the Undersigned is adopting a realistic and practical perspective on this

   issue. If Judge Moreno were to determine that a with-prejudice dismissal is appropriate

   based on his earlier Order, then he obviously can enter the appropriate dismissal Order

   in connection with his review of this Report and Recommendations (and of any

   Objections and Responses to those Objections).


                                               26
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 27 of 57



            Thus, for the reasons outlined above, the Undersigned does not find that Club

   Madonna’s complaint should be dismissed automatically for bad faith based on the

   earlier fees Order, and I will address the City’s merit-based arguments below as to each

   count.

               b. Count VII – Unconstitutional Burden on Speech

            Club Madonna argues that the Ordinance is not narrowly tailored and does not

   advance the asserted government interest commensurate with the burden on free speech.

   [ECF No. 1, ¶ 187]. Specifically, Club Madonna points to the Ordinance’s requirement

   that the Club verify two forms of ID and then copy and log that information every time

   the performer enters the premises. Club Madonna alleges this requirement is “unduly

   burdensome on speech and is not narrowly tailored because the repeated requirement to

   verify the age, identity and citizenship of a performer serves no valid public purpose.”

   Id. at ¶ 189. Club Madonna posits that a narrowly-tailored ordinance might require a

   dancer to register once, “after which the dancer could perform as a known performer.”

   Id.

            Club Madonna also points to the “Compensation” requirement of the Ordinance

   as being “unduly burdensome on speech and is not narrowly tailored in several respects”

   because:

                  (A)   It requires some sort of “acknowledgment” that money was
                  paid directly to the performer and not some third-party
                  intermediary. Wages are typically paid by check and documented by


                                              27
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 28 of 57



                   a W-2 or 1099. The requirement for additional “acknowledgments”
                   is unreasonable and serves no valid government interest.

                   (B)    Club Madonna must maintain documentation of the
                   compensation indefinitely and must provide these documents to the
                   City on demand. This imposes an unreasonable burden in terms of
                   the sheer volume of paperwork and requires that the records be kept
                   on-site, making it even more unreasonably burdensome.

                   (C)     The City does not do anything with the records, such as
                   evaluate whether employees are receiving the correct compensation
                   or punish Club Madonna if the compensation is not proper. Thus,
                   the recordkeeping requirement is arbitrary.

                   (D)    The City does not impose similar record-keeping and
                   payment requirements on any other industry, “despite abundant
                   information known to the City that human trafficking occurs in a
                   variety of businesses and locations.”

   Id. at ¶ 191.

          Thus, Club Madonna seeks a declaration that the Ordinance is an unconstitutional

   burden on speech.

          Nude dancing is considered expressive conduct, which is afforded some First

   Amendment protection. See Barnes v. Glen Theatre, Inc., 501 U.S. 560, 566 (1991) (“[N]ude

   dancing . . . is expressive conduct within the outer perimeters of the First Amendment.”);

   see also Brownell v. City of Rochester, 190 F. Supp. 2d 472, 488 (W.D.N.Y. 2001) (“[N]on-

   obscene nude or semi-nude dancing is expressive activity that is protected by the First

   Amendment.”).

          “[T]he First Amendment is not implicated by the enforcement of a . . . regulation

   of general application” that applies to a business where protected activity happens to
                                                28
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 29 of 57



   occur. Arcara v. Cloud Books, Inc., 478 U.S. 697, 707 (1986). For example, in Arcara, the

   Supreme Court found that First Amendment scrutiny did not apply to the closure of an

   adult bookstore under an ordinance banning prostitution because the ordinance did not

   single out a specific industry or business, and further, prostitution “manifests absolutely

   no element of protected expression.” Id. at 705. Generally applicable regulations can be

   applied to businesses engaged in expressive conduct without implicating First

   Amendment scrutiny, including antitrust laws, Fair Labor Standards Act, and

   responding to grand jury subpoenas. Id. at 704.

          On the other hand, “a regulation of the time, place, or manner of protected speech

   must be narrowly tailored to serve the government’s legitimate, content-neutral interests

   but . . . it need not be the least restrictive or least intrusive means of doing so.” Ward v.

   Rock Against Racism, 491 U.S. 781, 798-99 (1989) (emphasis added). Thus, as long as “the

   means chosen are not substantially broader than necessary to achieve the government’s

   interest,” the regulation is narrowly tailored. Id. at 800; see also City of Renton v. Playtime

   Theatres, Inc., 475 U.S. 41, 47 (1986) (“‘[C]ontent-neutral’ time, place, and manner

   regulations are acceptable so long as they are designed to serve a substantial

   governmental interest and do not unreasonably limit alternative avenues of

   communication.”).

          Here the Undersigned does not find that the Ordinance is a generally applied

   regulation like the one in Arcara barring prostitution, which would not implicate the First


                                                 29
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 30 of 57



   Amendment at all. The Undersigned finds that the Ordinance is akin to a zoning

   ordinance or hours of operation ordinance, which regulates the time, place, or manner

   that nude dancing clubs may operate in Miami Beach and thus is subject to the time,

   place, and manner test laid out in Ward and Renton. See Lady J. Lingerie, Inc. v. City of

   Jacksonville, 176 F.3d 1358, 1364-65 (11th Cir. 1999) (applying the Renton/Ward test to

   ordinance regulating the hours of operation of a nude dancing club and buffer zone

   provisions, which “regulate ‘time’ and ‘place’ in the ‘time, place, or manner’ sense” and

   they “affect, but do not directly regulate, the expressive conduct that is the basis of the

   plaintiffs’ First Amendment challenges: nude dancing”); see also Brownell, 190 F. Supp. 2d

   at 486 (applying “time, place, and manner” test to ordinance “relating to activities inside

   sexually oriented businesses-generally”).

          Here, the City has a legitimate, content-neutral interest in attempting to curb

   human trafficking and other negative secondary effects of nude dancing clubs. See City of

   Renton, 475 U.S. at 47; see also Brownell, 190 F. Supp. 2d at 506. (“The City has a legitimate

   and substantial interest in ensuring that minors are not allowed to work at . . . sexually

   oriented businesses.”). The parties do not appear to dispute this. Rather, Club Madonna

   argues that the Ordinance is not narrowly tailored to serve this interest because the

   repeated ID verification process and recordkeeping requirements are unnecessary to

   serve the City’s purpose.




                                                30
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 31 of 57



          The Undersigned agrees that requiring a performer to present two forms of ID

   every time she enters Club Madonna is more onerous than requiring a performer to

   register once with Club Madonna as a “known dancer,” which is the narrowly tailored

   means that Club Madonna suggests should be used. [See ECF No. 1, ¶ 189]. Thus, the City

   could likely employ less-restrictive means to carry out its purpose, but the determinative

   question here is whether “the means chosen are . . . substantially broader than necessary

   to achieve the government’s interest.” Ward, 491 U.S. at 800 (emphasis added).

          It is unclear how Club Madonna’s proposed registration process would work, i.e.,

   whether Club Madonna would issue an ID badge that would be presented every time the

   dancer entered Club Madonna or whether the manager would just remember the known

   dancer’s face. However, “[t]he less identifying information provided by the [dancer upon

   entry], the greater the potential for abuse,” if, for instance, the “known dancer” gave her

   ID badge to another person that was not registered. See Brownell, 190 F. Supp. 2d at 506.

          Accordingly, the Undersigned does not find that the means chosen by the City are

   substantially broader than necessary to achieve its interest in ensuring Club Madonna

   does not allow underage dancers to perform and to prevent human trafficking.

          The Undersigned finds that the propriety of the recordkeeping requirements

   under the “Compensation” provision of the Ordinance to be a much easier question. The

   City again has a substantial interest in preventing human trafficking. Requiring Club

   Madonna to keep track of payments it makes to its performers (which does not include


                                               31
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 32 of 57



   tips) and ensuring that these payments are not made to other third-parties or handlers

   serves the City’s purpose in prevent human trafficking.

          To satisfy this requirement, Club Madonna could simply maintain a log sheet for

   each dancer for these payments, allowing her to check a box on a form stating that she

   received the amount and that no other individual is entitled to or will receive that

   amount. Conceivably, there may be a less-restrictive way to carry out this purpose;

   however, the means chosen here cannot be said to be substantially broader than necessary

   to achieve this purpose. See Ward, 491 U.S. at 800.

          Thus, Club Madonna fails to state a cause of action for declaratory or injunctive

   relief on the grounds that the Ordinance is an unconstitutional burden on speech.

              c. Count VIII – Unconstitutional Tax on Speech

          Club Madonna alleges that the Ordinance’s “Compensation” provision “imposes

   a tax on Plaintiff because of the content of the Plaintiff’s speech. That tax takes the form

   of economic hurdles not faced by other businesses and in additional taxes Plaintiff is

   forced to pay on wages . . .” [ECF No. 1, ¶ 195]. Club Madonna states that its performers

   receive all their income in the form of tips and that its deejays and security staff all receive

   tip income from performers who participate in a tip pool. Club Madonna alleges that the

   Ordinance prohibits direct tipping of employees and performers by Club Madonna’s

   patrons and results in a potential loss of business. Thus, Club Madonna states that it




                                                 32
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 33 of 57



   cannot take advantage of the reduced minimum wage for tipped employees that it would

   otherwise be entitled to do under the Fair Labor Standards Act.

          Club Madonna claims that the “economic burdens placed on Plaintiff’s speech

   activities as a consequence of speaking directly chills that speech and makes the cost of

   speech more expensive than is the case for businesses not providing exotic dancer

   entertainment.” Id. at ¶ 205.

          “A tax that burdens rights protected by the First Amendment cannot stand unless

   the burden is necessary to achieve an overriding governmental interest.” Minneapolis Star

   & Tribune Co. v. Minn. Com’r of Revenue, 460 U.S. 575, 582 (1983) (holding tax on the use

   of ink and paper violated the First Amendment where the tax singled out the press and

   Minnesota “offered no satisfactory justification for its tax”); see also Simon & Schuster, Inc.

   v. Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 115 (1991) (“A statute is

   presumptively inconsistent with the First Amendment if it imposes a financial burden on

   speakers because of the content of their speech.”).

          Here, Club Madonna alleges that the tax on speech is the Ordinance’s prohibition

   on tipping. However, a plain reading of the Ordinance (Sec. 18-914), attached as Exhibit

   1-2 to Club Madonna’s complaint, reflects that it does not ban tipping of performers and

   employees by patrons or ban tip pooling. It merely prohibits Club Madonna from

   providing compensation to a dancer or employee through a “handler” or other third-

   party intermediary.


                                                 33
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 34 of 57



          While the Undersigned agrees that the phrasing used by the City -- that Club

   Madonna “must: (1) [p]rovide direct monetary or non-monetary compensation to any

   worker or performer” -- could have been written more clearly to state, “if or when Club

   Madonna provides compensation, it must be made directly to the performer and not any

   third-party intermediary.” But regardless, the plain reading of the Ordinance does not

   bar tipping from patrons to the dancers or require Club Madonna to maintain records of

   all tips made to performers and employees.

          Putting aside Club Madonna’s constrained, unreasonable reading of the

   Ordinance to ban tipping, the Undersigned already determined that the economic

   burdens imposed by the Ordinance generally (specifically the ID verification and

   recordkeeping requirements) are content-neutral, necessary to further a substantial

   government interest (preventing human trafficking) and are not substantially broader

   than necessary to achieve this purpose. See Ward, 491 U.S. at 800. This is unlike the ink

   tax involved in Minneapolis Star & Tribune Co., where the Court found the tax was not

   “necessary to achieve an overriding governmental interest.” See Minneapolis Star &

   Tribune Co., 460 U.S. at 582.

          Thus, Club Madonna also fails to state a cause of action for declaratory or

   injunctive relief on the grounds that the Ordinance is an unconstitutional tax on speech.




                                              34
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 35 of 57



             d. Count IX – Equal Protection Clause – Class of One

          In sum, Club Madonna argues that, because it offers exotic dance entertainment,

   it is being treated differently from “all other businesses employing minors, or

   immigrants, or providing entertainment for patrons.” [ECF No. 1, ¶ 215]. Club Madonna

   alleges that “[t]he City singled out Plaintiff for a unique and targeted regulation that

   affects no other citizen within the City.” Id. at ¶ 209. It further alleges that during the

   enactment of the Ordinance, the City “singled out Plaintiff’s business for particular

   condemnation and announced its intention to utilize the Ordinances as a means of

   putting Plaintiff out of business.” Id. at ¶ 210. Thus, Club Madonna argues that the

   Ordinance is being applied to Club Madonna in violation of the Equal Protection Clause

   of the Fourteenth Amendment. Id. at ¶ 208.

          A “class of one” type of equal protection claim will be successful “where the

   plaintiff alleges that she has been intentionally treated differently from others similarly

   situated and that there is no rational basis for the difference in treatment.” Vill. of

   Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (holding that complaint alleged a viable

   equal protection claim where it was alleged that Village demanded 33-foot easement from

   homeowner, and Village required only 15-foot easement from other “similarly situated

   property owners”).

          Here, Club Madonna is the only nude dance club in the City of Miami Beach and

   therefore currently is the only business subject to the Ordinance. Thus, Club Madonna


                                               35
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 36 of 57



   cannot allege it is being treated differently from other nude dance clubs. Club Madonna

   argues it is being treated differently from “all other businesses employing minors, or

   immigrants, or providing entertainment for patrons.” [ECF No. 1, ¶ 215]. As pointed out

   by the City, this description would include a broad range of businesses that are allegedly

   “similarly situated.” However, Club Madonna is “not permitted . . . to rely on broad

   generalities in identifying a comparator.” Leib v. Hillsborough Cty. Pub. Transp. Comm’n,

   558 F.3d 1301, 1307 (11th Cir. 2009) (internal citation omitted).

          In its briefing, Club Madonna points to massage parlors as similarly situated

   businesses that also have sex-trafficking concerns. [ECF No. 82, p. 15]. However, these

   allegations relating to massage parlors are not in the complaint. And during the hearing

   on the motion to dismiss, Club Madonna expressed a desire to amend its equal protection

   claim to allege an adequate comparator, which would include an umbrella of adult

   entertainment-related businesses, including adult bookstores with video booths and

   other adult entertainment businesses.

          Because Club Madonna fails to identify a comparator that is “similarly situated”

   in its complaint, Club Madonna has failed to sufficiently allege the first prong for a “class

   of one” equal protection violation. Thus, the Undersigned respectfully recommends that

   the district court find that Club Madonna fails to state a claim for equal protection.

          The Undersigned has doubt that, even if Club Madonna identified a comparator,

   that there would be no rational basis for the difference in treatment. However, because


                                                36
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 37 of 57



   the motion to dismiss briefing is the first time that Club Madonna’s count for equal

   protection is being considered on the merits, the Undersigned respectfully recommends

   that Club Madonna be given leave to amend this count. See Bryant v. Dupree, 252 F.3d

   1161, 1163 (11th Cir. 2001) (internal citation omitted) (“Where a more carefully drafted

   complaint might state a claim, a plaintiff must be given at least one chance to amend the

   complaint before the district court dismisses the action with prejudice.”).

             e. Count XI – Violation of the Contract Clause

          Club Madonna alleges that the Ordinance’s “Compensation for workers and

   performers” provision violates the Contracts Clause because it “govern[s] certain aspects

   of Plaintiff’s contracts with its employees and independent contractors” by requiring

   Club Madonna to provide “direct monetary or non-monetary compensation to any

   worker or performer” and not “compensate any worker or performer through a third-

   party intermediary or business entity.” [ECF Nos. 1, pp. 60-61; 1-2]. Club Madonna must

   also maintain records of these transactions. [ECF No. 1-2, p. 2].

          Club Madonna describes in general the payment arrangements for its employees,

   performers, and deejays, and it alleges that the Ordinance’s compensation requirements

   modify these arrangements. [ECF No. 1, pp. 59-63]. However, it is unclear from reading

   the Ordinance how it would interfere with Club Madonna’s payment arrangements. Club

   Madonna fails to pinpoint how the Ordinance would change these payment




                                               37
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 38 of 57



   arrangements, other than to state that the Ordinance prohibits tipping of employees and

   performers by patrons to Club Madonna. [ECF No. 1, ¶¶ 200-203].

          The Contract Clause of the United States Constitution provides that “[n]o State

   shall . . . pass any . . . Law impairing the Obligation of Contracts.” U.S. Const. art. 1, § 10.

   “Three factors are considered when evaluating a claim that the Contract Clause has been

   violated: (1) whether the law substantially impairs a contractual relationship; (2) whether

   there is a significant and legitimate public purpose for the law; and (3) whether the

   adjustments of rights and responsibilities of the contracting parties are based upon

   reasonable conditions and are of an appropriate nature.” Vesta Fire Ins. Corp. v. State of

   Fla., 141 F.3d 1427, 1433 (11th Cir. 1998).

          Here, Club Madonna failed to allege that the Ordinance “substantially impairs”

   the payment arrangements it has with its employees, performers, and deejays. If the plain

   language of the Ordinance did in fact prohibit tipping and/or require Club Madonna to

   maintain records of every tip received from a performer, then this would arguably

   substantially impair the payment arrangements that Club Madonna has with its

   employees, performers, and deejays. But that is not the case here.

          As stated above, a plain reading of the Ordinance does not reflect that the

   Ordinance bans tipping of performers and employees by patrons or bans tip pooling. It

   merely prohibits Club Madonna from providing compensation to a dancer or employee

   through a “handler” or other third-party intermediary. Again, the Ordinance could have


                                                 38
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 39 of 57



   been written more clearly, but the plain reading of the Ordinance does not bar tipping

   from patrons to the dancers or require Club Madonna to maintain records of all tips made

   to performers and employees.

          Further, based on this plain reading of the Ordinance, it is unclear from the face of

   the complaint how the Ordinance “burdens the Plaintiff with logistical and record-

   keeping requirements that it currently delegates to others under its independent

   contractor agreements.” [ECF No. 1, ¶ 241(C)]. But even if it did, Club Madonna does not

   plead facts supporting that these record-keeping requirements substantially impair its

   payment arrangements, i.e., that its employees, performers, and deejays were induced to

   enter into these agreements because Club Madonna was not subject to the record-keeping

   requirements of the Ordinance. See Taylor v. City of Gadsden, 958 F. Supp. 2d 1287, 1333

   (N.D. Ala. 2013), aff’d, 767 F.3d 1124 (11th Cir. 2014) (stating that, in determining whether

   contract impairment is substantial, the court “looks at whether the impaired term was

   central to the contract, whether settled expectations have been disrupted, and whether

   the impaired right was reasonably relied on”).

          Accordingly, the Undersigned finds that Club Madonna fails to state a claim for

   relief under the Contracts Clause.

             f. Count XIII – Section 18-913(1)(b) is Preempted by Federal Immigration
                Law (8 U.S.C. §§ 1324a-1324b)

          Club Madonna alleges that the Ordinance violates the Supremacy Clause of the

   United States Constitution because it is preempted by federal law. [ECF No. 1, ¶ 272].
                                                39
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 40 of 57



   Club Madonna points to the ordinance’s requirement that Club Madonna require

   identification (state or federal photo identification, and one additional form of

   identification) confirming that a dancer “is either a U.S. Citizen, legal resident, or

   otherwise legally permitted to be employed within the United States of America.” Id. at

   ¶ 274(A). Further, “[t]he ordinance imposes monetary penalties as well as the loss of

   business licenses if a business fails to obtain and retain these records.” Id. at ¶ 274(B).

          Club Madonna states that a person who lacks the required documentation cannot

   work at Club Madonna because Club Madonna would be subject to significant penalties

   if it does not obtain the required citizenship/residency documents. Id. at ¶ 274(C). Thus,

   the Ordinance precludes an undocumented foreign national from working at Club

   Madonna. Id. at ¶ 274(D).

          Club Madonna alleges that the Ordinance’s requirement is expressly preempted

   by the Immigration Reform and Control Act of 1986 (“IRCA”), 8 U.S.C. § 1324a, which

   makes it unlawful for any person or entity to hire an unauthorized alien. The IRCA

   provides that “[t]he provisions of this section preempt any State or local law imposing

   civil or criminal sanctions (other than through licensing and similar laws) upon those

   who employ, or recruit or refer for a fee for employment, unauthorized aliens.” 8 U.S.C.

   § 1324a(h)(2).

          Club Madonna also argues that the Ordinance is impliedly preempted under the

   doctrine of implied/conflict preemption because it regulates the treatment of foreign


                                                 40
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 41 of 57



   nationals who are independent contractors, in contravention to 8 U.S.C. §1324a(a)(1)(A)

   and the other provisions of the IRCA. Specifically, Club Madonna states that Congress

   excluded independent contractors and other non-employees from the scope of the

   restrictions contained in the IRCA, but the Ordinance precludes any undocumented

   foreign national from working at Club Madonna. [ECF No. 1, ¶ 274(D)]. This would

   include Club Madonna’s dancers, who the Club says are engaged as independent

   contractors. Id. at ¶ 274.

          “[T]he Supremacy Clause provides a clear rule that federal law ‘shall be the

   supreme Law of the Land; and the Judges in every State shall be bound thereby, any

   Thing in the Constitution or Laws of any state to the Contrary notwithstanding.’” Ariz. v.

   United States, 567 U.S. 387, 399 (2012) (citing Art. VI, cl. 2.). Under the Supremacy Clause,

   Congress has the power to preempt state and local laws when they conflict with federal

   law. Id.

          “Conflict preemption occurs either when it is physically impossible to comply

   with both the federal and the state laws or when the state law stands as an obstacle to the

   objective of the federal law.” Fla. State Conference of N.A.A.C.P. v. Browning, 522 F.3d 1153,

   1167 (11th Cir. 2008). Further, “[t]he court utilizes its judgment to determine what

   constitutes an unconstitutional obstacle to federal law, and this judgment is ‘informed by

   examining the federal statute as a whole and identifying its purpose and intended




                                                41
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 42 of 57



   effects.’” Ga. Latino All. for Human Rights v. Governor of Ga., 691 F.3d 1250, 1263 (11th Cir.

   2012) (internal citation omitted).

          The City argues it is not impossible to comply with both the IRCA and the

   Ordinance because, even though the IRCA does not require verification of independent

   contractors, it does not prevent the City from requiring verification for nude dancers to

   protect the public from child sex trafficking. [ECF No. 81, p. 15]. The City further argues

   that the Ordinance does not create an obstacle to the objective of the IRCA, which is to

   create a “comprehensive framework combating the employment of illegal aliens.” Id.

   (citing Ariz., 567 U.S. at 404). The City claims the Ordinance “does not punish, prohibit,

   or even address the lawfulness of a business hiring unauthorized aliens.” [ECF No. 81, p.

   15].

          The Undersigned disagrees. Even though the Ordinance is directed at preventing

   human trafficking, the plain language of the Ordinance (Sec. 18-913) requires Club

   Madonna and other nude dance establishments to verify that “any worker or performer”

   is “a U.S. Citizen, legal resident, or otherwise legally permitted to be employed within

   the United States of America,” and to maintain copies of the documents confirming the

   worker or performer’s legal status. [ECF No. 1-2, p. 1]. If Club Madonna fails to comply,

   it faces steep fines in the amount of $5,000 for a first offense; $10,000 for a second offense;

   $20,000 for a third offense; and enhanced penalties, including: suspension of the business




                                                 42
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 43 of 57



   for three-months or revocation of the business tax receipt or certificate of use for a period

   not to exceed a year. [ECF No. 1-2, pp. 2-4].

          Further, the Ordinance applies to “any worker or performer entering the nude

   dance establishment,” which includes independent contractors who perform at Club

   Madonna. [ECF No. 1-2, p. 1]. This requirement that Club Madonna verify the work status

   of independent contractors differs from federal immigration law, codified in the IRCA,

   which excludes verification obligations for independent contractors. See Chamber of

   Commerce of U.S. v. Edmondson, 594 F.3d 742, 769 (10th Cir. 2010) (stating Congress has

   “intentionally excluded independent contractors from verification obligations”); see also

   Lozano v. City of Hazleton, 724 F.3d 297, 306 (3d Cir. 2013) (citing H.R.Rep. No. 99–682(1),

   at 57, 1986 U.S.C.C.A.N. 5649, 5661) (“Congress explicitly declined to sanction employers

   based on the work authorization status of ‘casual hires (i.e., those that do not involve the

   existence of an employer/employee relationship).’”).

          Congress did so in order to “minimize the burden placed on employers.” Lozano,

   724 F.3d at 306; see also Edmondson, 594 F.3d at 768 (“Employers are not required to verify

   the work eligibility of independent contractors, which would increase the burdens on

   business and could lead to increased employment discrimination.”).

          The Eleventh Circuit has not addressed whether the IRCA impliedly preempts a

   local or state requirement that individuals and businesses verify the legal work status of

   independent contractors. But other Circuits have addressed challenges to similar


                                                43
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 44 of 57



   requirements and found that they do conflict with the objectives of federal immigration

   law and are preempted. See Lozano, 724 F.3d at 307, 309 (finding that statutory scheme

   requiring that employer “verify the status of independent contractors and casual hires

   . . . conflicts with Congress’s intent to limit IRCA’s application to the employer/employee

   relationship” and is preempted); see also Edmondson, 594 F.3d at 750 (finding Oklahoma

   statutory requirement that “contracting entities either verify the work eligibility of their

   individual independent contractors or withhold certain taxes from those contractors . . .

   interferes with Congress’ chosen methods and is thus conflict preempted”); Cf. Chamber

   of Commerce of U.S. v. Whiting, 563 U.S. 582, 601 (2011) (finding Arizona licensing law

   applying to employees was not impliedly preempted because it “closely track[ed] IRCA’s

   provisions in all material respects”).

          Thus, because the Ordinance requires Club Madonna to verify the work eligibility

   of its independent contractors, the Undersigned finds that Club Madonna states a cause

   of action for preemption by federal immigration law.

             g. Count XIV – Section 18-911(1) is Not Preempted by Federal Labor Law (29
                U.S.C. § 201, et seq.)

          Club Madonna argues that the Ordinance is also preempted by federal labor law.

   Specifically, Club Madonna alleges that the Ordinance’s ban on tipping is preempted by

   the Fair Labor Standards Act (“FLSA”), which allows employers to pay a “reduced

   minimum wage” when employees receive tips from customers. [ECF No. 1, ¶ 286]. Club

   Madonna claims the Ordinance prevents it from taking advantage of the reduced
                                               44
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 45 of 57



   minimum wage for tipped employees allowed under the FLSA and “exposes Plaintiff to

   startlingly high fines and the potential loss of its business if Plaintiff allowed such

   tipping.” Id. at ¶¶ 285-287.

          However, as stated above, a plain reading of the Ordinance reveals that it does not

   ban tipping of performers and employees by patrons or ban tip pooling. It merely

   prohibits Club Madonna from providing compensation to a dancer or employee through

   a “handler” or other third-party intermediary. Thus, Club Madonna has not alleged any

   conflict between the FLSA and the Ordinance, and the Undersigned finds that Club

   Madonna’s claim for preemption by the FLSA fails.

             h. Count XV – Penalty Provisions of Article XVI Are Neither Illegal Nor
                Preempted by State Law

          Club Madonna argues that the penalty for a violation of the Ordinance is illegal,

   unenforceable, and violates due process because it is more stringent than the penalty

   imposed by Florida law for violation of an “analogous” Florida statute. [ECF No. 1, ¶

   297]. The Club argues that the “fines imposed by the City dramatically exceed those fines

   established by the State of Florida for non-criminal offenses,” as provided by § 775.083(e)

   of the Florida Statutes, which limits fines for non-criminal violations to $500. Id. at ¶ 296.

          Club Madonna alleges that the Florida Legislature has enacted a statute (Fla. Stat.

   § 787.29) intended to combat human trafficking that is analogous to the Ordinance and

   which requires adult businesses (and a number of other industries) to post signs intended

   to educate citizens and deter traffickers. Id. at ¶ 297. Section 787.29 is noncriminal in
                                                45
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 46 of 57



   nature and limits punishment to a civil fine of up to $500. Id. at ¶ 298. By contrast, the

   Ordinance here imposes penalties ranging from $5,000 for a first offense to $20,000 for a

   third offense.

          Additionally, the Club argues that the procedures for imposing penalties under

   Article XVI are illegal, unenforceable, and violate due process because they vary from the

   express and mandatory provisions of Florida law and are preempted by Florida law.

   Specifically, the Ordinance requires a special master to impose the maximum fine set by

   the Ordinance and prohibits the special master from reducing that penalty under any

   circumstances. The Ordinance provides: “The special master shall not have discretion to

   alter the penalties prescribed in section 18-915.” [ECF No. 1-2, p. 4].

          Club Madonna alleges this provision conflicts with state law, Fla. Stat.

   § 162.09(2)(b), concerning the discretion of the special master. Section 162.09(2)(b)

   provides:

          (b) In determining the amount of the fine, if any, the enforcement board
          shall consider the following factors:

                    1. The gravity of the violation;

                    2. Any actions taken by the violator to correct the violation; and

                    3. Any previous violations committed by the violator.

   Fla. Stat. § 162.09(2)(b).

          Like federal law, “[p]reemption of local ordinances by state law may, of course, be

   accomplished by express preemption—that is, by a statutory provision stating that a
                                                   46
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 47 of 57



   particular subject is preempted by state law or that local ordinances on a particular

   subject are precluded.” Masone v. City of Aventura, 147 So. 3d 492, 495 (Fla. 2014).

   Alternatively, “field preemption” or “[i]mplied preemption” is “found where the state

   legislative scheme of regulation is pervasive and the local legislation would present the

   danger of conflict with that pervasive regulatory scheme.” Id. Even when there is not

   express or field/implied preemption, “a municipality’s concurrent legislation must not

   conflict with state law.” Id. (internal citation omitted).

          Thus, a municipality may not impose a greater penalty than that imposed by the

   state for the same conduct. See Thomas v. State, 614 So. 2d 468, 470 (Fla. 1993) (finding city

   ordinance criminalizing failure to have bell on bicycle was in conflict with, and

   preempted by, state law punishing same conduct by civil penalty); see also Wyche v. State,

   619 So. 2d 231, 237 (Fla. 1993) (“[T]he ordinance is invalid because its maximum penalty

   of six months’ imprisonment is greater than the penalty imposed by state statutes

   regulating similar conduct.”).

          Here, the Club alleges that § 787.29 is analogous to the Ordinance and because the

   penalty for violating the Ordinance is greater than the penalty for violating § 787.29 (or

   any other state civil fine), the Ordinance is preempted by state law. However, § 787.29

   provides    that   transportation    hubs,    emergency      rooms,   adult   entertainment

   establishments, and massage parlors must display a human trafficking public awareness

   sign including a help line for victims. The language of § 787.29 does not expressly


                                                 47
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 48 of 57



   preempt local governments from regulating conduct directed to prevent human

   trafficking. Further, Club Madonna has not pointed to any case law reflecting that there

   is field/implied preemption of human trafficking by the state.

          Section 787.29 does not conflict with the conduct targeted by the Ordinance. There

   is nothing preventing Club Madonna from displaying a human trafficking public

   awareness sign and complying with the verification and record-keeping requirements of

   the Ordinance. Accordingly, there can be no preemption if there is no conflict. And the

   fact that the penalties differ for the Ordinance and § 787.29 is irrelevant because they do

   not regulate the same conduct. See Thomas, 614 So. 2d at 470; see also Wyche, 619 So. 2d at

   237.

          Because there is no preemption, Club Madonna’s argument that the Ordinance’s

   penalty violates due process -- because it exceeds the fine punishable by § 787.29 and

   other state civil fines -- is essentially an argument that the penalty is excessive. The Club

   made a similar argument in Count XII that the penalties imposed by the Ordinance

   violated the excessive fines clause of the Eighth Amendment. [ECF No. 1, pp. 64-69].

          In that count, Club Madonna alleged “[t]he fines imposed by the City dramatically

   exceed those fines established by the State of Florida for non-criminal offenses:

   §775.083(e), Florida Statutes, limits fines for non-criminal violations to $500.00.” [ECF No.

   1, ¶ 257]. The Eleventh Circuit rejected that argument and affirmed dismissal of Count




                                                48
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 49 of 57



   XII, finding that it was not ripe for review because Club Madonna did not allege that the

   City had yet imposed a fine under the Ordinance. [ECF No. 74, p. 17].

          Finally, the Undersigned finds that Club Madonna fails to state a cause of action

   for preemption regarding the Ordinance’s provision relating to the special master. [See

   ECF No. 1-2, p. 4]. The Club’s primary argument is that the Ordinance is preempted by

   state law because the Ordinance provides that the special master does not have discretion

   to determine the dollar amount of the penalty for violations. This situation, Club

   Madonna argues, is inconsistent with a Florida statute (§ 162.09), which the Club says is

   analogous. Section 162.09 permits a code enforcement board to set the dollar amount of

   the fine, up to certain dollar limits, based upon several designated factors.

          However, the Club has not identified any case law holding, or even implying, that

   the loss of discretion to determine the dollar amount of the fine creates a preemption

   scenario. In fact, in its response to the City’s motion to dismiss, the Club says nothing

   about its theory and it ignores the City’s arguments in the motion to dismiss. Thus, when

   confronted with a direct challenge to its novel preemption theory, the Club has not

   provided any material to even arguably support the concept. The Undersigned therefore

   concludes that this argument is not plausible.

          Accordingly, the Undersigned finds that Club Madonna fails to state a cause of

   action for preemption by state law and recommends dismissal of Count XV.




                                               49
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 50 of 57



             i. Count XVI – Violates Fourth Amendment Restriction on Warrantless
                Administrative Searches and Seizures

          Club Madonna alleges that the Ordinance violates the Fourth Amendment

   because it allows the City to conduct a warrantless administrative search and seizure at

   any time without Club Madonna’s permission. [ECF No. 1, pp. 80-81]. Club Madonna

   points to the language in the Ordinance providing that “[t]he documents referenced in

   subsections (1) through (5) [verifying the age and legal work status for workers and

   performers] must be available for inspection by the city upon demand, and the nude

   dance establishment shall not refuse access to these documents for inspection by the city.”

   [ECF No. 1-2, p. 2 (emphasis added)]. Additionally, other City employees are allowed to

   enforce the Ordinance as well. [See ECF No. 1-2, p. 3 (“The code compliance division or

   the Miami Beach Police Department shall enforce the provisions of this section. This shall

   not preclude other law enforcement agencies or regulatory bodies from any action to

   ensure compliance . . .”)].

          The Club alleges that it has a reasonable expectation of privacy in its business

   records and that its performers have a protected interest in maintaining the privacy of

   their personally identifying information. Club Madonna further points out that there is

   no requirement under the Ordinance for City employees to obtain a warrant or have

   probable cause to believe that a violation of the Ordinance has occurred.

          Under the Fourth Amendment, “searches conducted outside the judicial process,

   without prior approval by a judge or a magistrate judge, are per se unreasonable . . .
                                               50
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 51 of 57



   subject only to a few specifically established and well-delineated exceptions.” City of Los

   Angeles, Calif. v. Patel, 135 S. Ct. 2443, 2452 (2015) (internal citation omitted). This rule

   applies to commercial locations, as well as to homes. Id. However, “administrative

   searches,” such as those necessary to ensure compliance with record-keeping

   requirements, are permissible. Id.

          “[I]n order for an administrative search to be constitutional, the subject of the

   search must be afforded an opportunity to obtain precompliance review before a neutral

   decisionmaker.” Id. For example, if a business refused an administrative search of its

   records, the business owner “must be afforded an opportunity to have a neutral

   decisionmaker review an officer’s demand to search the [records] before he or she faces

   penalties for failing to comply.” Id. at 2453. The “availability of precompliance review

   alters the dynamic between the officer and the [business] to be searched, and reduces the

   risk that officers will use these administrative searches as a pretext to harass business

   owners.” Id. at 2454.

          Here, the Ordinance does not provide any opportunity for precompliance review

   before a neutral decisionmaker. [See ECF No. 1-2]. However, the City argues that the

   more-relaxed standard for conducting administrative searches applies to Club Madonna

   because it is a “closely regulated” industry. See Patel, 135 S. Ct. at 1254. The Undersigned

   is not convinced.




                                                51
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 52 of 57



          The Supreme Court has identified four industries that are closely regulated --

   liquor sales, firearms dealing, mining, or operating an automobile junkyard. Id. (internal

   citation omitted) (“Over the past 45 years, the Court has identified only four industries

   that ‘have such a history of government oversight that no reasonable expectation of

   privacy . . . could exist for a proprietor over the stock of such an enterprise.’”).

          Under this relaxed standard for closely regulated businesses, the Ordinance would

   still need to satisfy the following criteria:

          (1) “[T]here must be a ‘substantial’ government interest that informs the
          regulatory scheme pursuant to which the inspection is made”; (2) “the
          warrantless inspections must be ‘necessary’ to further [the] regulatory
          scheme”; and (3) “the statute’s inspection program, in terms of the certainty
          and regularity of its application, [must] provid[e] a constitutionally
          adequate substitute for a warrant.”

   Patel, 135 S. Ct. at 2456 (citing N.Y. v. Burger, 482 U.S. 691, 702 (1987)).

          Nude dancing clubs have been historically regulated. See City of Erie v. Pap’s A.M.,

   529 U.S. 277, 299, 302 (2000) (upholding ordinance barring full nudity at nude dancing

   club); see also Flanigan’s Enters., Inc. of Ga. v. Fulton Cty., Ga., 596 F.3d 1265, 1269 (11th Cir.

   2010) (upholding ordinance barring the sale of alcohol at adult entertainment

   establishments). 5 Thus, nude dancing clubs could arguably be viewed as analogous to




   5      It is worth noting that the Court’s finding in Flanigan’s Enterprises was based on
   the secondary effects “associated with the combination of nude dancing and alcohol
   consumption.” Id. at 1278 (emphasis added). Here, Club Madonna is not permitted to
   serve alcohol at its nude dancing club.
                                                   52
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 53 of 57



   the four categories listed in Patel (liquor sales, firearms dealing, mining, or operating an

   automobile junkyard). See Patel, 135 S. Ct. at 1254.

          However, the Supreme Court has not designated nude dancing clubs as closely

   regulated for purposes of the administrative-search exception. And courts have been

   hesitant to expand the categories which are designated as “closely regulated.” See Patel,

   135 S. Ct. at 1254 (declining to find that hotel industry is “closely regulated” because

   hotels do not “pose a clear and significant risk to the public welfare”); see also Free Speech

   Coal., Inc. v. Attorney Gen., 825 F.3d 149, 170 (3d Cir. 2016) (emphasis added) (“The

   pornography industry, like the hotel industry in Patel, is not subjected to a level of

   regulation even approximating the pervasive regulation aimed at the liquor industry . . .

   firearms dealing . . . mining, [and] . . . independent automobile junkyards.”). But see WBY,

   Inc. v. Dekalb Cty., No. 1:14-CV-0253-LMM, 2016 WL 3128397, at *5 (N.D. Ga. Jan. 13, 2016)

   (“Adult entertainment establishments, like Follies, are considered closely regulated

   industries.”).

          Regardless, the Undersigned need not now determine if the Club is involved in a

   closely regulated industry because the warrantless inspections allowed under the

   Ordinance do not appear to even meet the three criteria necessary for warrantless

   searches of closely regulated businesses. See Patel, 135 S. Ct. at 2456.

          As to the first requirement, the Undersigned finds that the City has a substantial

   government interest in curtailing human trafficking and in ensuring that Club Madonna


                                                53
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 54 of 57



   maintains accurate and complete records verifying the age and work eligibility of its

   employees and performers.

          However, as to the second requirement, the Undersigned is not convinced that

   warrantless surprise inspections are necessary to further the efficacy of the Ordinance.

   The City argues that inspections are necessary because “establishments could falsify

   records after the fact.” [ECF No. 85, p. 10]. This same argument was rejected in Patel:

          The City claims that affording hotel operators any opportunity for
          precompliance review would fatally undermine the scheme’s efficacy by
          giving operators a chance to falsify their records. . . . The Court has
          previously rejected this exact argument, which could be made regarding
          any recordkeeping requirement. See Barlow’s, Inc., 436 U.S., at 320, 98 S.Ct.
          1816 (“[It is not] apparent why the advantages of surprise would be lost if,
          after being refused entry, procedures were available for the [Labor]
          Secretary to seek an ex parte warrant to reappear at the premises without
          further notice to the establishment being inspected”); cf. Lone Steer, 464 U.S.,
          at 411, 415, 104 S.Ct. 769 (affirming use of administrative subpoena which
          provided an opportunity for precompliance review as a means for
          obtaining “payroll and sales records”). We see no reason to accept it here.

          As explained above, nothing in our decision today precludes an officer from
          conducting a surprise inspection by obtaining an ex parte warrant or, where
          an officer reasonably suspects the registry would be altered, from guarding
          the registry pending a hearing on a motion to quash. See Barlow's, Inc., 436
          U.S., at 319–321, 98 S.Ct. 1816; Riley, 573 U.S., at ––––, 134 S.Ct., at 2486.

   Patel, 135 S. Ct. at 2456.

          Similarly, the City could seek an ex parte warrant if it suspected that Club Madonna

   would falsify the records unless a surprise inspection was conducted. The Undersigned

   finds that warrantless surprise searches are not necessary to further the efficacy of the

   Ordinance’s recordkeeping requirements.
                                                54
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 55 of 57



          And lastly, the Undersigned finds that the Ordinance is deficient under the

   “certainty and regularity” requirement for warrantless searches of closely regulated

   businesses. See Patel, 135 S. Ct. at 2456 (citing Burger, 482 U.S. at 702) (“[T]he statute’s

   inspection program, in terms of the certainty and regularity of its application, [must]

   provid[e] a constitutionally adequate substitute for a warrant.”). The City argues that the

   Ordinance “informs nude dance clubs that inspections may be done, and narrowly

   defines the scope of the search, limiting it to ‘documents referenced in subsections (1)

   through (5)’ of Section 18-913.” [ECF No. 81, p. 18].

          The City is correct that the Ordinance limits the specific documents that are to be

   inspected. But there is no limitation on when or how often the City (code enforcement

   officials or police officers) can inspect Club Madonna’s records, which must be kept

   onsite. This is problematic. See Patel, 135 S. Ct. at 2456 (finding ordinance “was

   constitutionally deficient under the ‘certainty and regularity’ prong . . . because it fails

   sufficiently to constrain policy officers’ discretion” where there was no limitation on what

   hotels would be searched and how often they would be searched); see also Burger, 482 U.S.

   at 711 (finding ordinance permissible that provided for inspections on a “regular basis”

   during “regular and usual business hours”).

          Accordingly, the Undersigned finds that Club Madonna alleges a valid facial

   challenge to the Ordinance’s inspection provision, which allows warrantless

   administrative searches.


                                               55
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 56 of 57



       II.       CONCLUSION

              Accordingly, for the reasons discussed above, the Undersigned respectfully

   recommends that the District Court grant in part and deny in part the City’s renewed

   motion to dismiss Club Madonna’s complaint. The Undersigned respectfully

   recommends that the District Court grant the motion to dismiss as to Counts VII, VIII, IX

   (but allow leave to amend), XI, XIV, and XV; and deny the motion to dismiss as to Counts

   XIII and XVI.




       III.      OBJECTIONS

              The parties will have ten (10) days from the date of being served with a copy of

   this Report and Recommendations within which to file written objections, if any, with

   United States District Judge Federico A. Moreno. Each party may file a response to the

   other party’s objection within ten (10) days of the objection. 6 Failure to file objections

   timely shall bar the parties from a de novo determination by the District Judge of an issue

   covered in the Report and shall bar the parties from attacking on appeal unobjected-to

   factual and legal conclusions contained in this Report except upon grounds of plain error




   6
         The Undersigned is shortening the deadlines for Objections and Responses
   because the issues have been fully briefed, the Court held extensive oral argument, and
   important deadlines are imminent.
                                                 56
Case 1:16-cv-25378-FAM Document 110 Entered on FLSD Docket 10/24/2019 Page 57 of 57



   if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140,

   149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

          RESPECTFULLY RECOMMENDED, in Chambers, Miami, Florida, on October

   24, 2019.




   Copies furnished to:
   The Honorable Federico A. Moreno
   All counsel of record




                                                 57
